Citation Nr: 1047679	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-13 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Oakland, 
California, Department of Veterans Affairs (VA), Regional Office 
(RO), which denied a rating in excess of 60 percent for a low 
back disability (degenerative disc disease of the lumbosacral 
spine).

In a June 2008 decision, the Board affirmed the RO's denial of 
the Veteran's claim.  The Veteran appealed the Board decision to 
the United States Court of Appeals for Veterans Claims.  Pursuant 
to a Joint Motion for Remand, a January 2009 Order of the Court 
vacated the Board's denial of the Veteran's claim and remanded 
that claim for readjudication in accordance with the Joint 
Motion.  The Board then issued a September 2009 decision in which 
it again denied the benefits sought on appeal.  Another Joint 
Motion to Remand was filed with the Court.  The Court granted 
that motion in an April 2010 Order and returned the case to the 
Board.  Thereafter, in June 2010, the Board remanded the claim 
for additional development.   


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's low 
back disability (degenerative disc disease of the lumbosacral 
spine) has been manifested by limitation of flexion with 
incapacitating episodes, but has not resulted in unfavorable 
ankylosis of the thoracolumbar spine.

2.  Throughout the pendency of this appeal, the Veteran's low 
back disability has been manifested by neurological impairment of 
the right lower extremity that approximates no more than mild 
incomplete paralysis of the sciatic nerve.

3.  The competent evidence of record demonstrates that the 
Veteran's current disability is adequately compensated by the 
rating schedule.  Moreover, and in any event, the Veteran's 
disability does not present an exceptional or unusual disability 
picture with such related factors as a marked interference with 
employment or frequent periods of hospitalization due to the 
Veteran's service-connected low back disability so as to render 
impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5237, 
5242, 5243, 8520 (2010).

2.  The criteria for referral for increased disability rating for 
a low back disability on an extra-schedular basis have not been 
met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Schedular Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities.  Separate diagnostic codes 
identify the various disabilities.  Ratings for service-connected 
disabilities are determined by comparing the Veteran's symptoms 
with criteria listed in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2010).  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the 
evaluation of the "same disability" or, more appropriately in 
this case, the "same manifestation" under various diagnoses is 
to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 
(1994), the Court held that, for purposes of determining whether 
the Veteran is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against pyramiding, 
the critical element is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board will also consider entitlement to 
staged ratings to compensate for times since filing the claim 
when the disability may have been more severe than at other times 
during the course of the claim on appeal. Hart v. Mansfield, 21 
Vet. App.  505 (2010).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2010).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss, taking into account any part of the 
musculoskeletal system that becomes painful on use.  38 C.F.R. § 
4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 
(2010).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2010), however, should only be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight- bearing are related considerations.  For the purpose 
of rating disability from arthritis, the lumbar spine is 
considered a group of minor joints, ratable on a parity with 
major joints.  38 C.F.R. § 4.45 (2010).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, which 
contemplates traumatic arthritis, directs that the evaluation of 
that disease be conducted under Diagnostic Code 5003, for 
degenerative arthritis, which states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2010).  When, however, the limitation of 
motion is noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent may be applied to each such major joint or 
group of minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more minor 
joint groups, will warrant a rating of 10 percent; in the absence 
of limitation of motion, X-ray evidence of arthritis involving 
two or more major joint groups with occasional incapacitating 
exacerbations will warrant a 20 percent rating.  The above 
ratings are to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).

The words slight, moderate, and severe, as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It 
should also be noted that use of terminology such as "severe" 
by VA examiners and others, although an element to be considered 
by the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

The Board has considered multiple rating codes to determine if 
there is any basis to increase the Veteran's assigned rating.  
Such evaluations involve consideration of the level of impairment 
of his ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010).

The Veteran was initially assigned a 60 percent rating for his 
low back disability, effective July 27, 1995.  At that time, his 
low back symptoms were evaluated under DC 5293, which was the 
diagnostic code for intervertebral disc syndrome (IDS) that was 
in effect prior to September 26, 2003.  Effective that date, the 
rating criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The Veteran did not file his application for increased rating 
until after September 23, 2003.  Therefore, only the revised 
diagnostic criteria are applicable to his claim.  Id.  However, 
even if the Board were to consider the old schedular criteria, 
the outcome would not be favorable to the Veteran.  Indeed, a 
higher evaluation would not be warranted under the old DC 5293 as 
that diagnostic code provided for a maximum rating of 60 percent.  
See 38 C.F.R. § 4.71a, DC 5293 (in effect prior to September 23, 
2003).  Nor would a higher rating be warranted under the old 
schedular criteria pertaining to limitation of motion and 
lumbosacral strain (DCs 5292 and 5295), as those diagnostic codes 
provided for no more than a 40 percent disability rating.  
38 C.F.R. § 4.71a, DCs 5292, 5295.   Accordingly, the Board finds 
that it need not further consider the diagnostic criteria in 
effect prior to September 23, 2003.

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 
percent);
 
Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent);
 
Unfavorable ankylosis of the entire cervical spine, 
or forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);
 
For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the entire 
cervical spine (30 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine 
not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis (20 percent);
 
For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion 
of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, but 
not limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Normal ranges of motion for each component 
of spinal motion provided are the maximum usable for calculating 
the combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 2.

Throughout the applicable rating period, the Veteran has been 
assigned a 60 percent evaluation for his low back disability 
under the revised diagnostic criteria governing IDS.  38 C.F.R. 
§ 4.71a, DC 5243.  Other applicable diagnostic codes include 
5237, which pertains to lumbosacral strain, and 5242, which 
covers degenerative arthritis of the lumbar spine.  38 C.F.R. 
§ 4.71a.  Diagnostic Codes 5237 and 5242 are also rated under the 
General Rating Formula for Diseases and Injuries of the Spine, 
while DC 5243 provides for rating under either the General Rating 
Formula or the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a (2010).

It has not been contended or shown in this case that the Veteran 
has residuals of a fracture of the vertebra (DC 5235), sacroiliac 
injury and weakness (DC 5236), spondylolisthesis or segmental 
instability (DC 5239), ankylosing spondylitis (DC 5240), or 
spinal fusion (DC 5241).  Accordingly, the diagnostic codes 
pertaining to these disabilities are not applicable to this 
claim.  

The Veteran's claim of entitlement to an increased rating for a 
low back disability was received by the RO on March 14, 2005.  As 
such, the rating period on appeal is from March 14, 2004, one 
year prior to the date of receipt of his increased rating claim.  
See 38 C.F.R. § 3.400(o)(2).  However, 38 C.F.R. § 4.1 provides 
that, in evaluating a disability, such disability is to be viewed 
in relation to its whole recorded history. Therefore, the Board 
will consider pertinent evidence dated prior to March 14, 2004, 
to the extent that it is found to shed additional light on the 
Veteran's disability picture as it relates to the rating period 
on appeal.

The pertinent evidence of record includes private medical records 
from the Diplomate American Board of Orthopedic Surgery, which 
reflect that the Veteran sought treatment for low back and right 
leg pain following a September 2004 motor vehicle accident.  
Additionally, VA medical records dated from September 2004 to 
December 2004, just prior to when the Veteran filed his claim, 
reveal ongoing treatment for chronic low back pain.  Those 
records show that the Veteran underwent a September 2004 
electromyography and a December 2004 Magnetic Resonance Imaging 
(MRI) examination, which yielded evidence of chronic right lumbar 
radiculopathy.  However, the MRI examination was negative for any 
lumbar disc bulge that was suggestive of significant neurological 
impairment.

The Veteran was afforded a May 2005 VA examination in which he 
reported a history of chronic low back pain arising from a 1970 
in-service accident in which he was struck by a motor vehicle 
while stationed in Germany.  The Veteran stated that his low back 
pain had markedly worsened in the wake of his post-service 
September 2004 motor vehicle accident .  He rated his current low 
back pain as a 7 on a scale of 1 to 10 and indicated that he also 
experienced painful radiculopathy and weakness in his lower right 
extremity.  

On clinical examination, the Veteran displayed forward flexion to 
30 degrees, extension to 15 degrees, right lateral bending to 30 
degrees, left lateral bending to 20 degrees, and bilateral 
rotation to 30 degrees.  He also exhibited decreased motor 
strength and sensation in his right leg.  However, no muscle 
atrophy was shown.  Nor were any other neurological abnormalities 
found.   

The Veteran was afforded a second VA examination in April 2007 in 
which he complained of worsening low back symptoms.  While he 
rated his chronic low back pain as a 4 out of 10, he emphasized 
that his condition was also productive of "shooting" 
radiculopathy in his lower right extremity.  Additionally, the 
Veteran stated that his chronic symptoms were accompanied by 
painful flare-ups, which occurred during periods of physical 
exertion.  However, he declined to specify the frequency or 
duration of these flare-ups.  

In terms of functional impairment, the Veteran indicated that his 
low back symptoms limited his ability to lift more than 50 pounds 
and to drive or walk for periods of more than 20 and 30 minutes, 
respectively.  The Veteran stated that his functional limitations 
interfered with his ability to perform his duties as an airport 
custodial supervisor, adding that he had missed 14 days of work 
in the last year due to back problems.  

On clinical examination, the Veteran exhibited the following 
ranges of motion: forward flexion to 70 degrees, extension 
backward to 25 degrees, right lateral flexion to 25 degrees, left 
lateral flexion to 30 degrees, right lateral rotation to 25 
degrees and left lateral rotation to 25 degrees.  However, in 
addressing the provisions of DeLuca v. Brown, the VA examiner 
noted that the Veteran did not display any additional functional 
impairment on repetitive motion.  DeLuca v. Brown,8 Vet. App. 202 
(1995).  Nevertheless, the VA examiner did find that the 
Veteran's overall low back pain worsened with activity and that 
he displayed an inability to walk or sit for prolonged periods, a 
marked antalgic gait favoring his right leg, and weakness in that 
lower extremity.  The examiner further noted that the Veteran had 
severe pain on manipulation of the right leg and that his 
sensation was diminished in his right foot.  Additionally, the 
examiner noted that, on the recent September 2006 EMG 
examination, the Veteran had been found to exhibit chronic right 
lumbar radiculopathy.  

Based on the results of the clinical examination, the April 2007 
VA examiner assessed the Veteran as having lumbar strain with 
right lumbar radiculopathy.  Additionally, the examiner noted 
that the Veteran's January MRI results indicated that his low 
back pathology was also consistent with a diagnosis of mild 
lumbar spondylosis. 

The record thereafter shows that the Veteran continued to seek 
ongoing treatment for his low back pain and radiculopathy.  He 
underwent additional EMG testing in July 2007, which yielded 
evidence of chronic right lumbar radiculopathy that was no worse 
than that shown on the previous study.  Additionally, a follow-up 
MRI examination in October 2008 revealed minimal degenerative 
changes at the L5-S1, L4-L5, L1-L2, and L2-L3 vertebral bodies.  
Significantly, however, no disc disease or disc bulges were 
found.  

In accordance with the terms of the April 2010 Court Order, the 
Board remanded the Veteran's claim for an additional VA 
examination to address the severity of his low back symptoms 
during painful flare-ups.  Additionally, the Board directed that 
the new VA examination address whether his disability was 
productive of social and occupational impairment, warranting an 
extraschedular rating, and assess the current nature and severity 
of his low back disability in the context of the pertinent 
evidence of record.  38 C.F.R. § 4.1 (2010).  

On this most recent VA examination, conducted in July 2010, the 
Veteran recounted the same symptoms of chronic low back pain and 
right leg radiculopathy that he had reported on prior 
examinations.  Additionally, he complained of occasional urinary 
incontinence and erectile dysfunction; however, the VA examiner 
determined that these symptoms were less likely than not related 
to his low back condition.  The Veteran also indicated that his 
low back symptoms limited his ability to walk more than a quarter 
of mile.  He further stated that required at least occasional use 
of a cane and crutches to ambulate.  In this regard, however, it 
was noted that the Veteran did not rely on any orthotic devices 
at the time of the examination.  

In terms of flare-ups, the Veteran noted that these episodes 
occurred every one to two months and lasted for three to 7 days 
at a time.  He added that his most recent flare-up had occurred 
within the past 24 hours.  The Veteran further indicated that his 
flare-ups were precipitated by prolonged standing, sitting, and 
walking, and by lifting heavy objects, and that they were 
alleviated through rest, massage therapy, and medication.  
Additionally, the Veteran reported a history of four 
incapacitating episodes requiring bed rest in the last year.

On range of motion testing, the Veteran displayed forward flexion 
to 35 degrees, extension to 10 degrees, left lateral bending to 
15 degrees, right lateral bending to 10 degrees, left lateral 
rotation to 20 degrees, and right lateral rotation to 15 degrees.  
Additional limitation due to pain was noted on repetitive motion.  
Neurological testing revealed marked reflex and sensory 
impairment in the right lower extremity, but no evidence of 
significant motor deficits or muscle atrophy or weakness.  

Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that the Veteran met 
the diagnostic criteria for lumbar strain and degenerative joint 
disease with right lumbar radiculopathy and mild lumbar 
spondylosis.  However, the examiner noted that the Veteran's 
current low back symptoms were not indicative of intervertebral 
disc disease manifested by incapacitating episodes.  
Additionally, that examiner determined that, even during painful 
flare-ups, the Veteran's symptoms did not rise to a level of 
severity that was tantamount to favorable or unfavorable 
ankylosis of the thoracolumbar segment or of the entire spine.

With respect to functional limitations, the VA examiner 
acknowledged that the Veteran's low back disability interfered 
with his ability to lift and carry heavy objects, ambulate for 
extended periods, strenuously exercise, and perform certain 
household chores.  Nevertheless, while noting that the Veteran 
had had to alter his work-related duties and was considering 
retirement due to his low back disability, the examiner expressly 
determined that his overall symptoms were productive of no more 
than moderate occupational impairment.

Based on a careful review of the above evidence, the Board finds 
that a rating in excess of 60 percent is not warranted for the 
Veteran's service-connected low back disability.  In this regard, 
the Board has considered all applicable diagnostic criteria, 
beginning with DC 5242.  This diagnostic code, however, may not 
serve as a basis for an increased rating in the instant case.  
The lumbar vertebrae are considered a group of minor joints, 
ratable on parity with a major joint.  38 C.F.R. § 4.45 (2010).  
Diagnostic Code 5242 directs that degenerative arthritis of the 
spine be evaluated under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2010).  Diagnostic Code 5003 allows 
for the assignment of a 20 percent rating only where there is X-
ray evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated as 
one major joint.  Regardless, the Veteran is already in receipt 
of a compensable rating based on limitation of motion under 
Diagnostic Code 5243, and thus neither Diagnostic Code 5003 nor 
5242 may serve as a basis for a higher rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, 5242 (2010).

The Board is mindful that the General Rating Formula for Diseases 
and Injuries of the Spine contemplates a potential rating in 
excess of the 60 percent that the Veteran is currently assigned.  
Indeed, that schedular rubric provides for a total disability 
evaluation for unfavorable ankylosis of entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine (2010).  Additionally, the Board recognizes that the 
parties to the Joint Motion for Remand have argued that such a 
higher rating may be warranted in order to account for the 
Veteran's overall level of disability during painful flare-ups.  
Pursuant to that Joint Motion, the Board remanded the Veteran's 
claim for a VA examination that specifically assessed the 
severity of his symptoms during such flare-ups.  As noted above, 
however, the examiner who conducted the July 2010 VA examination 
expressly determined that, while the Veteran exhibited regular 
flare-ups in response to certain strenuous activities, his 
overall symptoms during these flare-ups did not reach a level of 
severity analogous to favorable or unfavorable ankylosis of the 
entire spine.  

Moreover, throughout the entire pendency of this appeal, there 
have been no findings of favorable or unfavorable ankylosis with 
respect to any portion of the spine, including the thoracolumbar 
segment.  Indeed, the Board considers it significant that 
ankylosis, by definition, is the complete immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  See, also, Note (5) to DCs 5235-
5242 indicating that, for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire thoracolumbar spine, 
or the entire spine is fixed in flexion or extension.  
Accordingly, the fact that the Veteran has retained motion, 
albeit limited, throughout his spine indicates that his low back 
disability is not manifested by ankylosis sufficient to warrant a 
rating in excess of 60 percent under the General Rating Formula.

Nor is a higher rating warranted under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episode.  
That schedular rubric provides for a maximum rating of 60 
percent, which the Veteran is currently assigned.

Having determined that the Veteran is not entitled to an 
increased rating based on the General Rating Formula or the 
Formula for Rating Intervertebral Disc Syndrome, the Board must 
next consider a higher rating is warranted based upon the 
combined orthopedic and neurological manifestations of his low 
back disability.

Turning first to the orthopedic manifestations, the Board notes 
that, on his May 2005, April 2007, and July 2010 VA examinations, 
the Veteran exhibited ranges of motion no worse than forward 
flexion to 30 degrees, extension to 10 degrees, left lateral 
bending to 15 degrees, right lateral bending to 10 degrees, left 
lateral rotation to 20 degrees, and right lateral rotation to 15 
degrees.  These clinical findings would warrant a schedular 
rating of no greater than 40 percent under the General Rating 
Formula.  The requirements for a higher rating of 50 percent 
under that General Rating Formula, unfavorable ankylosis of the 
entire thoracolumbar spine, have not been not shown.  
Accordingly, the Board must now consider whether the 40 percent 
rating warranted for the orthopedic manifestations of the 
Veteran's low back disability, combined with the rating warranted 
for his neurological manifestations, exceeds the 60 percent 
rating he is currently assigned. 

In rating the neurological manifestations of the Veteran's low 
back disability, attention must be given to the site and 
character of the injury, the relative impairment and motor 
function, trophic changes, or sensory disturbances.  38 C.F.R. 
§ 4.120 (2010).  Under 38 C.F.R. § 4.124a, disability from 
neurological disorders is rated from 10 to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  With partial loss of use of one or more extremities 
from neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the peripheral 
nerves.  The term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether due 
to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuritis, characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at times 
excruciating, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis not 
characterized by organic changes referred to in this section will 
be that for moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2010).

Diagnostic Code 8520 provides the rating criteria for paralysis 
of the sciatic nerve, and therefore neuritis and neuralgia of 
that nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the knee, 
and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent are 
assignable for incomplete paralysis which is mild, moderate or 
moderately severe in degree, respectively.  A 60 percent rating 
is warranted for severe incomplete paralysis with marked muscle 
atrophy.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Code 8620 
refers to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.  Those disabilities are rated 
using the same criteria.

The Board observes that, during the pendency of this appeal, the 
RO issued an August 2010 rating decision granting the Veteran a 
separate 10 percent rating under DC 8520 based on the 
neurological manifestations of his low back disability in his 
right lower extremity.  That rating was predicated on the lay and 
clinical evidence of record, indicating that the Veteran's low 
back disability has been productive of radicular pain and sensory 
and reflex impairment in his right leg and foot.  Significantly, 
no complaints or clinical findings of neurological abnormalities 
have been made with respect to the Veteran's left lower 
extremity.  Nor has any muscle weakness or atrophy been shown in 
either extremity.  The Board therefore finds that the Veteran's 
radiculopathy symptoms of the right lower extremity are primarily 
sensory in nature and compatible with an incomplete paralysis of 
the sciatic nerve that is mild in degree.  Accordingly, the Board 
concludes that the Veteran is entitled to no more than the 10 
percent rating he has already been assigned for the neurological 
manifestations of his low back disability under DC 8520.  Because 
neurological examination of the left lower extremity has been 
essentially normal throughout the applicable rating period, the 
Board finds that the Veteran does not meet the criteria for a 
separate 10 percent evaluation with respect to that extremity.

Taken together, a 40 percent rating for the orthopedic 
manifestations of the Veteran's low back disability and a 10 
percent rating for the neurological manifestations in his right 
lower extremity, result in a disability rating under the current 
criteria that is no greater than the currently assigned 60 
evaluation.  38 C.F.R. § 4.25 (2010).  Indeed, the combination of 
these orthopedic and neurological ratings only equals 50 percent.  
See 38 C.F.R. § 4.25.  Therefore, the current 60 percent rating 
assigned under Diagnostic Code 5243 is more favorable to the 
Veteran.  

In any event, the Board observes that the particular diagnostic 
code under which the Veteran's low back disability was initially 
rated, DC 5293 (the precursor of 5243), specifically contemplated 
the neurological symptoms associated with his service-connected 
low back disability.  See 38 C.F.R. § 4.14.  Indeed, DC 5293 
provided for a 60 percent rating based on pronounced 
intervertebral disc syndrome with persistent symptoms compatible 
with sciatic neuropathy (with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc) and little intermittent relief.  38 C.F.R. § 4.71a, DC 5293 
(2002).  Thus, notwithstanding the fact that the RO subsequently 
decided to grant a separate 10 percent rating under DC 8520, the 
Board notes that such a rating is tantamount to impermissible 
pyramiding as it is based on the same symptoms used to assign the 
initial 60 percent evaluation.  38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Having found the assignment of 
that separate 10 percent rating for the Veteran's right leg 
neuropathy to be improper under the specific facts of this case, 
the Board clearly finds no basis to assign an even higher rating, 
which would bring his combined orthopedic and neurological 
ratings to a level that would equal, much less exceed, 60 
percent.

As a final point in its analysis, the Board has considered 
whether the Veteran is entitled to a higher rating under the 
provisions of DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Parenthetically, the Board observes that where a disability has 
been evaluated at the maximum level provided by the diagnostic 
code under which it is rated, the considerations of DeLuca do not 
apply.  VAOPGCPREC 36-97, 63 Fed. Reg. 31262 (1998), Johnston v. 
Brown, 10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation of 
motion was maximum available under the applied diagnostic code).  
In this case, however, the diagnostic criteria used to rate the 
Veteran's low back provides for a potential 100 percent 
disability evaluation and, thus, the DeLuca provisions do apply.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Nevertheless, the Board finds that a higher rating is not 
warranted under those provisions.  Id.  In this regard, the Board 
considers it significant that, while the July 2010 VA examiner 
noted additional functional limitation due to pain on repetitive 
motion, no such limitation was shown on the Veteran's previous VA 
examinations.  Nor has any other additional functional limitation 
due to weakened movement, excess fatigability, or incoordination 
been contended or shown.  Moreover, while the Veteran has been 
found to experience painful flare-ups, the July 2010 VA examiner 
determined that these occur only after certain activities, such 
as prolonged walking, standing, and heavy lifting.  Further, as 
noted above, the July 2010 examiner expressly opined that, even 
during flare-ups, the Veteran's low back disability does not 
approximate unfavorable ankylosis of the entire spine, which is 
the level of severity contemplated by a schedular rating in 
excess of 60 percent.  Accordingly, the Board finds that this VA 
examiner's findings, in tandem with the other pertinent evidence 
of record, show that the functional limitations of the Veteran's 
low back disability have not exceeded the 60 percent rating he 
has been assigned throughout the pendency of his appeal.  38 
C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In closing, the Board finds that the weight of the credible 
evidence demonstrates that the Veteran's low back disability 
warrants no more than the current 60 percent rating, and has not 
warranted more than 60 percent at any time during the pendency of 
the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, and that claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. Extraschedular Consideration

The above determination is based on application of provisions of 
the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2010).  However, the regulations also provide for exceptional 
cases involving compensation.  Pursuant to § 3.321(b)(1), the 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service, is authorized to approve an extraschedular 
evaluation if the case 'presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.'  38 C.F.R. § 3.321(b)(1) (2010).

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the Veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
'governing norms.'  38 C.F.R. 3.321(b)(1) (related factors 
include 'marked interference with employment' and 'frequent 
periods of hospitalization').

Here, because the Board finds that the schedular rating of 60 
percent for the Veteran's low back disability fully addresses his 
symptoms, referral to the Under Secretary for Benefits or the 
Director of Compensation and Pension Service for consideration of 
an extra-schedular evaluation is not warranted.  Indeed, there is 
no evidence the Veteran's low back disability causes impairment 
that is not contemplated by the schedular rating criteria, 
namely, impairment that results in marked interference with 
employment or requires frequent periods of hospitalization so as 
to render impractical the application of the regular schedular 
standards.  See Thun.

The Board acknowledges that the Veteran has alleged that his 
service-connected low back disability causes him to miss work and 
otherwise interferes with his ability to perform his duties as an 
airport custodial manager.  Additionally, the Board is mindful 
that, on his most recent VA examination, the Veteran indicated 
that he recently had to scale back his duties and expressed an 
intent to retire due to his low back problems.  Nevertheless, the 
evidence of record reflects that, despite increased tardiness and 
absenteeism, the Veteran remains employed fulltime and, thus, his 
service-connected low back disability does not preclude him from 
working.  According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  Moreover, the Board finds that the 
competent evidence of record does not show frequent 
hospitalization due to the Veteran's service-connected low back 
disability.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is not 
warranted.  See Thun; Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88 (1996).

III.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notice must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the 
notice requirements apply to all five elements of a service-
connection claim, including: (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

Notice errors are presumed prejudicial unless VA shows that the 
error did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show (1) 
that any defect was cured by actual knowledge on the part of the 
claimant; (2) that a reasonable person could be expected to 
understand from the notice what was needed; or, (3) that a 
benefit could not have been awarded as a matter of law.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).

With respect to the Veteran's claim for an increased rating for a 
low back disability, the Board finds that he has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  

Specifically, letters that collectively satisfied the notice 
requirements under 38 C.F.R. § 3.159(b)(1) were sent to the 
Veteran in May 2005, March 2006, and October 2007, both prior to 
and after the 2005 RO decision denying his claim.  These letters 
informed the Veteran of the type of information and evidence 
needed to substantiate his claim and explained the division of 
responsibility between him and VA in obtaining this supporting 
evidence, including lay evidence and private and VA medical 
treatment records.  Additionally, those letters summarized the 
schedular and extraschedular criteria used to evaluate his 
increased rating claim.

The Board acknowledges that all required notice was not provided 
prior to initial unfavorable rating decision.  However, the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) and the United States Court of Appeals for Veterans 
Claims (Court) have clarified that the VA can provide additional 
necessary notice subsequent to the initial adjudication, and then 
go back and readjudicate the claim, such that the essential 
fairness of the adjudication - as a whole, is unaffected because 
the appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  As 
a matter of law, the provision of adequate VCAA notice prior to a 
readjudication 'cures' any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  

Here, after the October 2007 notice letter was provided to the 
Veteran, his claim was readjudicated in June 2008 and September 
2009 Board decisions and an August 2010 supplemental statement of 
the case issued by the RO.  It therefore follows that a 
prejudicial error analysis by way of Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) is not warranted here.  Furthermore, to 
the extent it could be argued that there was a timing error, 
overall, the Veteran was afforded a meaningful opportunity to 
participate in the adjudication of his increased rating claim.  
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, 
the presumption of prejudice is rebutted, and no further 
development is required regarding the duty to notify.
 
As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims file his 
service and post-service treatment records as well as other 
pertinent evidence.  He has also been afforded the opportunity to 
testify at a Board hearing in support of his claim, but has 
waived his right to do so.

Significantly, the Veteran and his representative have not 
identified any additional evidence related to his service-
connected low back disability.  VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified.  38 U.S.C.A. § 5103A(b)(1) (West 
2010).  In light of the foregoing, the Board finds that every 
reasonable effort has been made to obtain all records relevant to 
the Veteran's claim.

The Veteran has also been afforded formal VA examinations to 
evaluate the nature, extent and severity of his service-connected 
low back disability.  He has not specifically contended that the 
manifestations of that disorder have worsened since his most 
recent examination, and thus a remand is not required solely due 
to the passage of time since that examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Additionally, the examination 
reports are adequate for rating purposes.  The reports contain a 
review of the Veteran's subjective history as well as details of 
pertinent objective findings.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an increased rating for a low back disability, 
currently evaluated as 60 percent disabling, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


